Citation Nr: 1740445	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-02 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for asbestosis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1954 to March 1959.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

1.  The Veteran's reduced pulmonary function and obstructive and restrictive lung defects are due to nonservice-connected chronic obstructive pulmonary disease (COPD) and congestive heart failure.

2.  The Veteran's history of asbestos exposure and asbestosis manifests calcified pleural plaques without respiratory symptoms, diminished lung capacity, or restrictive or obstructive lung disease.


CONCLUSION OF LAW

The criteria for an initial compensable rating for asbestosis are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6833 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also complied with the Board's December 2015 remand instructions.  In response to the Board's remand, the Veteran was provided medical release forms and asked to execute them to allow VA to obtain any records of private treatment for his service-connected asbestosis.  No response to these requests was received.  Updated records of VA treatment were also obtained and added to the claims file and the Veteran was provided a VA respiratory examination in October 2016.  The examiner reviewed pulmonary function test (PFT) results from April 2015 and issued a medical opinion describing the nature and severity of symptoms associated with the service-connected disability.  The examiner determined that the Veteran's asbestosis did not result in any reduced pulmonary function and was only productive of calcified pleural plaques that had no effect on his respiration.  The December 2016 addendum medical opinion report and previous March 2015 medical opinion were well-supported with reference to specific evidence and test results in the claims file and were accompanied by a fully explained rationale.  The Board therefore finds that they are adequate.  The claim was then readjudicated in a December 2016 supplemental statement of the case (SSOC) and VA has complied with the Board's December 2015 remand instructions.

Increased Rating Claim

Service connection for asbestosis was awarded in the May 2010 rating decision on appeal with an initial noncompensable evaluation assigned effective August 20, 2009.  The Veteran contends that an increased rating is warranted as the residuals of asbestosis and nonservice-connected COPD are closely related and it is not possible to separate the symtomatology associated with each disability.  Accordingly, the Veteran contends the Board should consider the Veteran's COPD symptoms when determining the proper evaluation for asbestosis.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (VA must be able to distinguish, by competent evidence, the extent of symptoms and impairment owing to the service-connected disability from unrelated disabilities).

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's service-connected disability is currently rated as noncompensably disabling under Diagnostic Code 6833 pertaining specifically to asbestosis utilizing the General Rating Formula for Interstitial Lung Disease (Diagnostic Codes 6825 through 6833).  Under the general rating formula, Forced Vital Capacity (FVC) of 75- to 80-percent predicted value, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, is rated 10 percent disabling.  FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- to 65-percent predicted, is rated 30 percent disabling.  FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation, is rated 60 percent disabling.  FVC less than 50 percent of predicted value, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale (right heart failure) or pulmonary hypertension, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97.

After review of the evidence, the Board finds that an initial compensable rating is not warranted for the Veteran's asbestosis.  The competent evidence establishes that the Veteran does not experience any reduction in pulmonary function due to asbestosis and his obstructive and restrictive lung defects are due to nonservice-connected COPD and congestive heart failure.  In medical opinions dated in March 2015 and December 2016, a VA examiner opined that the Veteran's history of asbestos exposure during service only manifested calcified pleural plaques which were asymptomatic.  The VA examiner further found that the pleural plaques did not result in any abnormalities on pulmonary function testing, did not cause impairment of lung function, and did not progress or transform to any disease or condition that would cause such impairment.  There was also no evidence that the Veteran had developed diffuse interstitial pulmonary fibrosis associated with asbestosis which would result in a pulmonary defect.  

The Veteran's PFT results from March 2013 and April 2015 indicate both obstructive and restrictive defects.  The March 2014 PFT demonstrated a FVC of 57 percent predicted, consistent with a mild restrictive ventilator defect.  Upon re-testing in April 2015, the Veteran's FVC was improved to 76 percent predicted and was interpreted by the VA examiner as normal.  The improvement in the Veteran's FVC and restrictive defect correlates to his daily use of inhalational bronchodilator therapy and daily inhalational anti-inflammatory medication.  These medications were prescribed by his VA physicians to treat severe COPD and congestive heart failure with no mention made of the Veteran's service-connected asbestosis.  As early as June 2014, the Veteran's pulmonologist at the VA Medical Center (VAMC) noted that the Veteran had "significantly improved" due to adjustments in his inhaler regimen for treatment of COPD and congestive heart failure.  Thus, while the VA examiner found that the March 2013 PFT demonstrated a restrictive pattern that could be consistent with diffuse pulmonary fibrosis, the Veteran's April 2015 PFT indicated improved results and was not consistent with asbestosis.  The weight of the competent evidence, including the Veteran's treatment records from the VAMC, clearly attribute his restrictive lung defect to nonservice-connected disabilities, including congestive heart failure. 

Regarding the Veteran's obstructive defect, as indicated by reduced DLCO (SB) on both the 2013 and 2015 PFTs, these results were again attributed by the VA examiner and the Veteran's treating pulmonologist and cardiologist as manifestations of his nonservice-connected COPD and congestive heart failure.  The VA examiner clearly stated in the December 2016 addendum medical opinion report that the COPD is not attributable to asbestosis or asbestos fiber inhalation.  Rather, the VA examiner found that the Veteran's COPD is etiologically related to the Veteran's history of cigarette smoking, spanning from his teenage years to the age of 50.   Treatment records from the VAMC dating throughout the claims period also include multiple consultations with VA cardiologists and pulmonologists who discuss the Veteran's dyspnea, shortness of breath, and other symptoms of breathing deficiencies only in the context of the nonservice-connected COPD and heart failure.  In fact, when asbestosis was noted in the Veteran's VAMC problem list in June and July 2008, it was referred to as asymptomatic and "quiescent."  

The weight of the competent evidence establishes that the Veteran's only residuals of asbestos exposure during service and the service-connected asbestosis are calcified pleural plaques and these plaques for not productive of functional impairment.  Recent VA examinations dated in  March 2013 and October 2016 confirm this finding, as does an earlier VA contract examination in January 2010.  Although the Veteran has demonstrated a restrictive and obstructive defect on PFT testing, the 2015 and 2016 VA examiner and the Veteran's treating physicians attribute these results to nonservice-connected COPD and congestive heart failure.  In short, the service-connected asbestosis is not symptomatic and does not result in any respiratory symptoms.  

The Board has considered the Veteran's statements that his service-connected asbestosis results in severe effects to his breathing and activities, but finds that his lay statements are outweighed by the competent medical evidence against the claim-including the medical opinions rendered by the VA examiner in March 2015 and December 2016.  To the extent the Veteran contends that it is not possible to separate the manifestations of the service-connected and nonservice-connected conditions, the competent evidence establishes that the Veteran's asbestosis, i.e. calcified pleural plaques, are not symptomatic and rating the symptoms of the nonservice-connected conditions is not appropriate.  


The Board has also considered whether there is any other schedular basis for granting a compensable rating, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.


ORDER

Entitlement to an initial noncompensable evaluation for asbestosis is denied. 




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


